Case 2:2(

10
11
LZ
13
14
15
16
17
18
19
20

)

Henry M. Lee, Bar No. 156041
HENRY LEE, LAW OFFICE

3731 Wilshire Boulevard, Suite 312
Los Angeles, California 90010

(213) 382-0955 Telephone

(213) 382-0956 Facsimile

Email: Henry@Henryleelawcorp.com

Attorneys for Plaintiff
Amir Pirouzian

AMIR PIROUZIAN, an individual,
Plaintiff,

VS.

CHILDREN SPECIALISTS OF SAN
DIEGO, business entity of unknown
organization; NORTHWESTERN MUTUAL
INSURANCE COMPANY, a business entity
of unknown organization; and DOES 1-100,
inclusive,

Defendants.

 

21
2a
23
24
25
26
ZL
28

 

Nee ee OO a a a

ele
Plaintiff's Notice of Motion and Motion for Remand

-CV-00010-GW-AS Document 16 Filed 01/31/20 Pagelof6 Page ID #:686

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

CASE NO.: 2:20-cv-00010-GW-AS
(Hon. George Wu)

PLAINTIFFS’ NOTICE OF MOTION
AND MOTION TO REMAND;
MEMORANDUM OF POINTS &
AUTHORITIES IN SUPPORT
THEREOF

Date: March 12, 2020

Time: 8:30 a.m.

Place: 350 West 1* Street,
Courtroom 9D, 9" Floor
Los Angeles, CA, 90012

Judge: George WU

Complaint Filed: March 6, 2019

 

Case No.:2:20-cv-00010-GW-AS

 

 

 
Case 2:2(

1]
12
13
14
15
16
17
18
We)
20
zd
22
23
24
ae
26
27
28

 

-Cv-00010-GW-AS Document 16 Filed 01/31/20 Page 2of6 Page ID #:687

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that on March 12, 2020 at 8:30 a.m., or as soon thereafter as
this matter may be heard, in Courtroom 9D located at 3350 W. 1“ Street, 9" Floor, Los Angeles,
CA, 90012.

Plaintiff Amir Pirouzian (“Plaintiff”) will move the court for an order, pursuant to 28
U.S.C. section 1447(c), remanding this action to the Superior Court in and for the County of Los
Angeles and granting attorneys fees and costs to Plaintiffs.

Plaintiff moves for remand on the grounds that this single declaratory relief action does
not assert claims that could have been brought within the limited scope of the ERISA statute §
502(a)(1)(B) because he is not asserting any claim to recover past or clarification of future
benefits.

This Motion is made following the conference of counsel pursuant to Local Rule 7-3,
which took place on 01/28/20, whereby Plaintiff's counsel had a face to face meet and confer
with Elise Klein, counsel for Defendant Children's Specialists of San Diego; Martin Rosen and
Ophir Johna, counsel for Defendant The Northwestern Mutual Life Insurance Company to

discuss the substance of the contemplated motion but were unable to reach a resolution.

Plaintiffs’ Motion is based on this notice of motion and motion, the memorandum of
points and authorities in support of this motion, and any other such further evidence and
argument, both written and oral, as may be presented to the Court before the Motion is submitted

for decision.

DATED: _/- x/-20 HENRY LEE LAW OFFICE

 

HénryM-LeggAttorney For Plaintiff
=D
Plaintiff's Notice of Motion and Motion/fér Remand
Case No.:2:20-cv-00010-GW-AS

 

 

 
Case 2:2(

10
11
12
13
14
15
16
17
18
19
20
21
D2
23
24
25
26
27
28

}-cv-00010-GW-AS Document 16 Filed 01/31/20 Page 3o0f6 Page ID #:688

MEMORANDUM OF POINTS AND AUTHORITIES

Plaintiff asserts that remand of this case should issue because this single declaratory relief
action does not assert claims that could have been brought within the limited scope of the ERISA
statute § 502(a)(1)(B) because he is not asserting any claim to recover past or clarification of
future benefits.

The Supreme Court's opinion in Aetna Health Inc. v. Davila, 542 U.S. 200, 124 S.Ct.
2488, (2004), is instructive on how to analyze removal and remand in an alleged ERISA issue. In
Davila, a participant in and a beneficiary of ERISA-regulated employee benefit plans
(collectively, " plaintiffs" ) brought separate state-law suits in state court arising out of injuries
sustained as a consequence of their plans' denials of coverage. Jd. at 204-05. Plaintiffs alleged
that their plans''" refusal to cover the requested services violated their duty to exercise ordinary
care when making health care treatment decisions, and that these refusals ‘ proximately caused’
their injuries." Jd. at 205 (quotations omitted). The plans removed plaintiffs’ suits to federal
district courts, contending that their claims " fit within the scope of, and were therefore
completely pre-empted by, ERISA § 502(a)." Jd. The Court began its analysis in Davila by
quoting § 502(a)(1)(B).

That section provides: A civil action may be brought-(1) by a participant or beneficiary-...
(B) to recover benefits due to him under the terms of his plan, to enforce his rights under the
terms of the plan, or to clarify his rights to future benefits under the terms of the plan.

The Court wrote, " If a participant or beneficiary believes that benefits promised to him
under the terms of the plan are not provided, he can bring suit seeking provision of those

benefits." 542 U.S. at 210.

“4.
Plaintiff's Notice of Motion and Motion for Remand
Case No.:2:20-cv-00010-GW-AS

 

 

 

 
Case 2:2(

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

-Cv-00010-GW-AS Document16 Filed 01/31/20 Page 4of6 Page ID #:689

Under § 502(a)(1)(B), a" participant or beneficiary can also bring suit generically to ‘
enforce his rights' under the plan, or to clarify any of his rights to future benefits." Jd.

If state-law causes of action come within the scope of § 502(a)(1)(B), those causes of action are
completely preempted, and the only possible cause of action is under § 502(a)(1)(B). In that
event, a federal district court has federal question jurisdiction, either original jurisdiction under §
1331(a) or removal jurisdiction under § 1441(a), to decide whether the plaintiff has stated a
cause of action under §502(a)(1)(B). In order to determine whether an asserted state-law cause of
action comes within the scope of § 502(a)(1)(B), the Court formulated a two-prong test. Under
Davila, a state-law cause of action is completely preempted if (1) " an individual, at some point
in time, could have brought [the] claim under ERISA § 502(a)(1)(B)," and (2) " where there is no
other independent legal duty that is implicated by a defendant's actions." Jd.

The two-prong test of Davila is in the conjunctive. A state-law cause of action is
preempted by §502(a)(1)(B) only if both prongs of the test are satisfied. Defendant’s Notice of
Removal fails on both counts. First, Defendants cannot prove, and did not mention that, Plaintiff
could have brought the state-law claim under § 502(a)(1)(B) of ERISA because Plaintiff's
complaint seeks nothing within the scope of said section. Second, the Plaintiff seeks to remedy
violations of legal duties that are independent of ERISA. Plaintiff's stated lawsuit is therefore not

completely preempted by § 502(a)(1)(B).

1. Davila's First Prong
The question under the first prong of Davila is whether a plaintiff seeking to assert a
state-law claim " at some point in time, could have brought [the] claim under ERISA §

502(a)(1)(B)." 542 U.S. at 210. Plaintiff here only asserts a single cause of action for declaratory

-4-
Plaintiff's Notice of Motion and Motion for Remand
Case No.:2:20-cv-00010-GW-AS

 

 

 
Case 2:2(

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

}-cv-00010-GW-AS Document 16 Filed 01/31/20 Page5of6 Page ID #:690

relief, alleging that he merely seeks a declaration of his rights, that he did not commit fraud in
receiving his past benefits. Plaintiff's complaint does not allege nor seek “to recover benefits
due to him under the terms of his plan, to enforce his rights under the terms of the plan, or to
clarify his rights to future benefits under the terms of the plan.”

Whether a law or claim " relates to" an ERISA plan is not the test for complete
preemption under § 502(a)(1)(B). Rather, it is the test for conflict preemption under § 514(a). A
defense of conflict preemption under § 514(a) does not provide a basis for federal question
jurisdiction under either § 1331(a) or § 1441(a). The Supreme Court has explained that, in such
cases, federal law becomes relevant only by way of a defense to an obligation created entirely by
state law, and then only if Plaintiff has made out a valid claim for relief under state law. The
well-pleaded complaint rule was framed to deal with precisely this situation... [S]ince 1887 it
has been settled law that a case may not be removed to federal court on the basis of a federal
defense including the defense of preemption....Franchise Tax Bd. of Cal. v. Constr. Laborers
Vacation Trust for S. Cal., 463 U.S. 1, 13 14, (1983) (citations omitted). See also Met. Life Ins.
Co., 481 U.S. at 64. (" ERISA preemption [under § 514], without more, does not convert a state
claim into an action arising under federal law." ).

Defendants are free to assert in state court a defense of conflict preemption under §

514(a), but they cannot rely on that defense to establish federal question jurisdiction.

2. Davila's Second Prong
The question under the second prong of Davila is whether " there is no other independent

legal duty that is implicated by a defendant's actions." 542 U.S. at 210. If there is some other

-5-
Plaintiff's Notice of Motion and Motion for Remand

 

Case No.:2:20-cv-00010-GW-AS

 

 

 

 
Case 2:20

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

-CV-00010-GW-AS Document 16 Filed 01/31/20 Page 6of6 Page ID #:691

independent legal duty beyond that imposed by an ERISA plan, a claim based on that duty is not
completely preempted under § 502(a)(1)(B).

The question under the second prong of Davila is whether the complaint relies on a legal
duty that arises independently of ERISA. Since the state-law claims asserted in this case are in
no way based on an obligation under an ERISA plan, but instead arise from Plaintiff's
relationships with his employer and whether his employer engaged in fraud relative to the
employment terms and conditions, and the declaration of rights between Plaintiff and his
employer relative to allegations that Plaintiff committed fraud. The relationship between
Plaintiff and his employer, including his termination, exist outside the scope of and are

independent of an ERISA claim.

 

DATED: /- 3/- 26 HENRY LEELAW OFFICE
By: E43 I FZ

 

 

HENRY ——
Attorne¥sfor or Plaintiff Amir Pirouzian

-6-
Plaintiff's Notice of Motion and Motion for Remand

 

Case No.:2:20-cv-00010-GW-AS

 

 

 
